DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: all claims are unchanged.

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. Applicant argues in pg.7 of the remarks that the prior arts of record do not teach causing a xenon to generate X-ray in the range 25,000-30,000 electron volts. The examiner respectfully disagrees because Hemberg teaches in pg.33, 3.3 1st para. that it is known to generate hard X-ray (few KeV – 100 KeV) from plasma. The rest of the arguments is based on the assumption that the prior arts of record do not teach generating hard X-ray. Therefore, the rejection is maintained and made final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hemberg “Compact Liquid-Jet X-ray Sources”, Royal Institute of Technology, 2004, pg.1-85 in view of Umstadter et al. (US 2005/0147147 A1; pub. Jul. 7, 2005).
Regarding claim 1, Hemberg discloses a plasma chamber (pg.iii abstract 2nd para., pg.66 L1-2)  including a flow of Xenon gas within the plasma chamber (pg.59 L2-5); a Xenon target generator (pg.59 fig.5.4 Xenon is injected in the chamber and hit with laser pulse) that provides a sequence of Xenon targets in a solid or liquid state in the plasma chamber at a target location (pg.59 L2-5); and one or more pulsed laser sources (pg.59 fig.5.4 laser pulse) that generate a sequence of pulses of excitation light directed to the target location in the plasma chamber, wherein each pulse of the sequence of pulses of excitation light has a duration of picoseconds (pg.22 last para.), wherein the interaction of a pulse of the sequence of pulses of excitation light with a corresponding Xenon target of the sequence of Xenon targets pg.33 2nd para., pg.37-38 3.4) illumination light having an energy in a range of approximately 25,000 electron-volts to approximately 30,000 electron-volts (pg.1 fig.1.1), wherein the X-ray illumination light is useable to illuminate a semiconductor specimen under measurement (pg.56 last para.). Hemberg is silent about: each pulse of the sequence of pulses of excitation light has a duration of less than two picoseconds.
In similar field of endeavor, Umstadter et al. disclose: each pulse of the sequence of pulses of excitation light has a duration of less than two picoseconds (para. [0106] & claim 14 teaches laser pulsed plasma LPP, para. [0037] last 6 lines teaches a hard X-ray source, para. [0037] L1-4 sub-picosecond pulse duration) with benefits for nanoscale lithography (Umstadter et al. para. [0095] L21-25).
In light of the benefits for nanoscale lithography as taught by Umstadter et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hemberg using the teachings of Umstadter et al.
Regarding claim 2, Hemberg discloses the Xenon target generator comprises: a droplet generator that dispenses a sequence of droplets of Xenon in a solid or liquid state (pg.59 L2-4, fig.54) into the plasma chamber.
Regarding claim 9, Hemberg discloses: in fig.5.4 pg.59 a distance separating the window and the plasma. The combined references are silent about:a distance from a window of the plasma chamber and the plasma is at least 10 centimeters. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Hemberg discloses a plasma chamber (pg.iii abstract 2nd para., pg.66 L1-2)  including a flow of Xenon gas within the plasma chamber (pg.59 L2-5); a Xenon target generator (pg.59 fig.5.4 Xenon is injected in the chamber and hit with laser pulse) that provides a sequence of Xenon targets in a solid or liquid state in the plasma chamber at a target location (pg.59 L2-5); and one or more pulsed laser sources (pg.59 fig.5.4 laser pulse) that generate a sequence of pulses of excitation light (pg.22 last para.), wherein the interaction of a pulse of the sequence of pulses of excitation light with a corresponding Xenon target of the sequence of Xenon targets causes the Xenon target to ionize to form a plasma that emits an amount of X-ray (pg.33 2nd para., pg.37-38 3.4) illumination light having an energy in a range of approximately 25,000 electron-volts to approximately 30,000 electron-volts (pg.1 fig.1.1), detecting an amount of X-ray radiation scattered from the specimen in response to the X-ray illumination light (pg.9 last para.); wherein the X-ray illumination light is useable to illuminate a semiconductor specimen under measurement (pg.56 last para.). Hemberg is silent about: each pulse of the sequence of pulses of excitation light has a duration of less than two picoseconds.
In similar field of endeavor, Umstadter et al. disclose: each pulse of the sequence of pulses of excitation light has a duration of less than two picoseconds (para. [0106] & claim 14 teaches laser pulsed plasma LPP, para. [0037] last 6 lines teaches a hard X-ray source, para. [0037] L1-4 sub-picosecond pulse duration) with benefits for nanoscale lithography (Umstadter et al. para. [0095] L21-25).
In light of the benefits for nanoscale lithography as taught by Umstadter et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hemberg using the teachings of Umstadter et al.

Claims 3-8, 13-14, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hemberg “Compact Liquid-Jet X-ray Sources”, Royal Institute of Technology, 2004, pg.1-85 in view of Umstadter et al. (US 2005/0147147 A1; pub. Jul. 7, 2005) and further in view of Bykanov et al. (US 9,544,984 B2; pub. Jan. 10, 2017).
Regarding claim 3, Hemberg discloses: cryogenically cooling the plasma chamber (pg.50 4.4). The combined references are silent about: a cryogenically cooled drum disposed in the plasma chamber, 
In similar field of endeavor, Bykanov et al. disclose: a cryogenically cooled drum (col.13 L6-10) disposed in the plasma chamber, the cryogenically cooled drum (fig.1 item 102) having a solid layer of Xenon material (fig.1 item 103) disposed on an outward facing surface of the cryogenically cooled drum at a focal point of each pulse of excitation light (fig.1 item 107) with benefits for forming solid xenon layer (Bykanov et al. col.9 L53-54).
In light of the benefits for forming solid xenon layer as taught by Bykanov et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cooling system of Bykanov et al. in the combined apparatus of Hemberg and Umstadter et al.
Regarding claim 4, the combined references are silent about: the one or more pulsed laser sources includes at least two pulse laser sources that simultaneously emit pulses of excitation light.
In similar field of endeavor, Bykanov et al. disclose: the one or more pulsed laser sources includes at least two pulse laser sources that simultaneously emit pulses of excitation light (col.8 L49-54) with the benefits for facilitating non-thermal ablation of Xe (Bykanov et al. col.8 L63).
In light of the benefits for facilitating non-thermal ablation of Xe as taught by Bykanov et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sources of Bykanov et al. in the combined apparatus of Hemberg and Umstadter et al.
Regarding claim 5, the combined references are silent about: the one or more pulsed laser sources includes at least two pulse laser sources that sequentially emit pulses of excitation light.
In similar field of endeavor, Bykanov et al. disclose: the one or more pulsed laser sources includes at least two pulse laser sources that sequentially emit pulses of excitation light (col.8 L49-54) with the benefits for facilitating non-thermal ablation of Xe (Bykanov et al. col.8 L63).
In light of the benefits for facilitating non-thermal ablation of Xe as taught by Bykanov et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Bykanov et al. in the combined apparatus of Hemberg and Umstadter et al.
Regarding claim 6, the combined references are silent about: a gas recycling system configured to recover an amount of Xenon gas from the plasma chamber and provide a first amount of the recovered Xenon gas to the Xenon target generator.
In similar field of endeavor, Bykanov et al. disclose: a gas recycling system configured to recover an amount of Xenon gas from the plasma chamber and provide a first amount of the recovered Xenon gas to the Xenon target generator (col.10 L20-25) with benefits for efficient gas management system.
In light of the benefits for efficient gas management system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gas source of Bykanov et al. in the combined apparatus of Hemberg and Umstadter et al.
Regarding claim 7, Bykanov et al. disclose:  the gas recycling system further configured to provide a second amount of the recovered Xenon gas to the plasma chamber (col.10 L20-25) with benefits for efficient gas management system.
Regarding claim 8, Bykanov et al. disclose: the amount of recovered Xenon gas includes an amount of evaporated Xenon target material (col.8 L65-67, col.10 L20-25) with benefits for efficient gas management system.
Regarding claim 13, the combined references are silent about: a collector that gathers an amount of the illumination light emitted by the plasma and directs the amount of illumination light through an X-ray window of the plasma chamber.
In similar field of endeavor, Bykanov et al. disclose: a collector (fig.1 item 106) that gathers an amount of the illumination light emitted by the plasma and directs the amount of illumination light through an window of the plasma chamber (fig.1 item 142 the interface module has a surface through which the illumination light passes) with benefits for focusing the illumination (Bykanov et al. 
In light of the benefits for focusing the illumination as taught by Bykanov et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collector of Bykanov et al. to focus the X-ray of the combined apparatus of Hemberg and Umstadter et al.
Regarding claim 14, Hemberg discloses: a laser produced plasma light source (pg.iii abstract 2nd para., pg.66 L1-2) comprising: a plasma chamber (pg.59 L2-5) including a flow of Xenon gas within the plasma chamber; a Xenon target generator that provides a sequence of Xenon targets in a solid or liquid state (pg.59 L2-5) in the plasma chamber at a target location (pg.59 fig.5.4 Xenon is injected in the chamber and hit with laser pulse); one or more pulsed laser sources (pg.59 fig.5.4 laser pulse) that generate a sequence of pulses of excitation light directed to the target location in the plasma chamber, wherein each pulse of the sequence of pulses of excitation light has a duration of picoseconds (pg.22 last para.), wherein the interaction of a pulse of the sequence of pulses of excitation light with a corresponding Xenon target of the sequence of Xenon targets causes the Xenon target to ionize to form a plasma that emits an amount of X-ray illumination light (pg.59 fig.5.4 Xenon is injected in the chamber and hit with laser pulse); and an x-ray detector (pg.59 fig.5.4 photodiodes) that detects an amount of X-ray radiation scattered from the specimen in response to the X-Ray  illumination light incident on the specimen (pg.9 last para.); and a computing system configured to determine a value of a parameter of interest associated with a model of the specimen based on the detected amount of X-ray radiation (pg.55 5.3). Hemberg is silent about: each pulse of the sequence of pulses of excitation light has a duration of less than two picoseconds, a collector that gathers the X-Ray illumination light emitted by the plasma and directs the X-ray illumination light toward a specimen under measurement.
In similar field of endeavor, Umstadter et al. disclose: each pulse of the sequence of pulses of excitation light has a duration of less than two picoseconds (para. [0106] & claim 14 teaches laser pulsed plasma LPP, para. [0037] last 6 lines teaches a hard X-ray source, para. [0037] L1-4 sub-picosecond pulse duration) with benefits for nanoscale lithography (Umstadter et al. 
In light of the benefits for nanoscale lithography as taught by Umstadter et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hemberg using the teachings of Umstadter et al.
Umstadter et al. are silent about: a collector that gathers the X-Ray illumination light emitted by the plasma and directs the X-ray illumination light toward a specimen under measurement.
In similar field of endeavor, Bykanov et al. disclose: a collector (fig.1 item 106) collector that gathers the X-Ray illumination light emitted by the plasma and directs the X-ray illumination light toward a specimen under measurement (col.3 L66-67 – col.4 L1) with benefits for focusing the illumination (Bykanov et al. col.16 L40-41).
In light of the benefits for focusing the illumination as taught by Bykanov et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collector of Bykanov et al. to focus the X-ray of the combined apparatus of Hemberg and Umstadter et al.
Regarding claim 16, Hemberg discloses: in fig.5.4 pg.59 a distance separating the window and the plasma. The combined references are silent about:a distance from a window of the plasma chamber and the plasma is at least 10 centimeters. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Bykanov et al. disclose:  a gas recycling system configured to recover an amount of Xenon gas from the plasma chamber and provide a first amount of the recovered Xenon gas to the Xenon target generator (col.10 L20-25) with benefits for efficient gas management system.
Regarding claim 20, Bykanov et al. disclose: recovering an amount of Xenon gas from the plasma chamber; and providing a first amount of the recovered Xenon gas to a Xenon target generator that provides the sequence of Xenon targets (col.10 L20-25) with benefits for efficient gas management system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hemberg “Compact Liquid-Jet X-ray Sources”, Royal Institute of Technology, 2004, pg.1-85 in view of Umstadter et al. (US 2005/0147147 A1; pub. Jul. 7, 2005) and further in view of Hertz et al. (US 2002/0044629 A1; pub. Apr. 18, 2002).
Regarding claim 10, the combined references are silent about: each of the sequence of droplets of the feed material is less than 50 micrometers in diameter.
In similar field of endeavor, Hertz et al. disclose: each of the sequence of droplets of the feed material is less than 50 micrometers in diameter (para. [0034] L3-8) with benefits for spatially continuous target (Hertz et al. para. [0034]).
In light of the benefits for spatially continuous target as taught by Hertz et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the target of Hertz et al. in the combined apparatus of Hemberg and Umstadter et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hemberg “Compact Liquid-Jet X-ray Sources”, Royal Institute of Technology, 2004, pg.1-85 in view of Umstadter et al. (US 2005/0147147 A1; pub. Jul. 7, 2005) and further in view of Johnson (US 9,612,370 B1; Apr. 4, 2017). 
Regarding claim 11, the combined references are silent about: a brightness of the plasma is greater than 1014 photons/ (sec) ' (mm2) ■ (mrad2).
In similar field of endeavor, Johnson discloses: a high brightness plasma (col.2 L7-10) with benefits for low power LPP system (Johnson col.2 L7-8).
In light of the benefits for low power LPP system as taught by Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plasma source of Johnson in the combined apparatus of Hemberg and Umstadter et al.
Johnson is silent about: a brightness of the plasma is greater than 1014 photons/ (sec) ' (mm2) ■ (mrad2). However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hemberg “Compact Liquid-Jet X-ray Sources”, Royal Institute of Technology, 2004, pg.1-85 in view of Umstadter et al. (US 2005/0147147 A1; pub. Jul. 7, 2005) and further in view of Boukai et al. (US 2017/0365766 A1; pub. Dec. 21, 2017).
Regarding claim 12, the combined references are silent about: a pressure of the Xenon gas within the plasma chamber is within a range between 5 torr and 200 torr.
In similar field of endeavor, Boukai et al. disclose: a pressure of the Xenon gas within the plasma chamber is within a range between 5 torr and 200 torr (para. [0226] L14-17) with benefits for nanostructure annealing (Boukai et al. para. [0226] L3-4).
In light of the benefits for nanostructure annealing as taught by Boukai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure of Boukai et al. in the combined apparatus of Hemberg and Umstadter et al.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hemberg “Compact Liquid-Jet X-ray Sources”, Royal Institute of Technology, 2004, pg.1-85 in view of Umstadter et al. (US 2005/0147147 A1; pub. Jul. 7, 2005) in view of Bykanov et al. (US 9,544,984 B2; pub. Jan. 10, 2017) and further in view of Polyakov et al. (US 2018/0220518 A1; pub. Aug. 2, 2018).
Regarding claim 15, the combined references are silent about: the metrology system is configured as any of a transmissive small angle x-ray scatterometry system.
In similar field of endeavor, Polyakov et al. disclose: the metrology system is configured as any of a transmissive small angle x-ray scatterometry system (para. [0034], [0050]) with improved metrology of smallest structures (Polyakov et al. 
In light of the benefits for improved metrology of smallest structures as taught by Polyakov et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure of Polyakov et al. in the combined apparatus of Hemberg, Umstadter et al. and Bykanov et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hemberg “Compact Liquid-Jet X-ray Sources”, Royal Institute of Technology, 2004, pg.1-85 in view of Umstadter et al. (US 2005/0147147 A1; pub. Jul. 7, 2005) in view of Bykanov et al. (US 9,544,984 B2; pub. Jan. 10, 2017) and further in view of Boukai et al. (US 2017/0365766 A1; pub. Dec. 21, 2017).
Regarding claim 17, the combined references are silent about: a pressure of the Xenon gas within the plasma chamber is within a range between 5 torr and 200 torr.
In similar field of endeavor, Boukai et al. disclose: a pressure of the Xenon gas within the plasma chamber is within a range between 5 torr and 200 torr (para. [0226] L14-17) with benefits for nanostructure annealing (Boukai et al. para. [0226] L3-4).
In light of the benefits for nanostructure annealing as taught by Boukai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure of Boukai et al. in the combined apparatus of Hemberg, Umstadter et al. and Bykanov et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884